Per Curiam.

We agree with the board’s findings and recommendation. Accordingly, we suspend respondent from the practice of law in Ohio for one year; however, the final six months of that suspension are stayed for a period of two years, and respondent is placed on probation for those two years upon the conditions set forth in the board’s report. Costs taxed to respondent.

Judgment accordingly.

A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., not participating.